Citation Nr: 0725581	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  03-30 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to August 1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania, which denied the 
veteran's previously denied claim for service connection for 
PTSD.

In February 2004, to support his claim, the veteran and a 
friend testified at a hearing at the Board's offices in 
Washington, DC, before the undersigned Veterans Law Judge 
(VLJ).  In July 2004 the Board clarified that the issue 
on appeal concerned a petition to reopen the claim for 
service connection for PTSD, as a prior final denial of this 
claim was already of record.  The Board then proceeded to 
reopen this claim based on new and material evidence, 
see 38 C.F.R. § 3.156(a), and then remanded it to the RO (via 
the Appeals Management Center (AMC) in Washington, DC) for 
further development and consideration on the underlying 
merits (i.e., a de novo readjudication).

While this appeal was on remand to the AMC, in April 2005 the 
veteran appointed as his representative the Veterans of 
Foreign Wars of the United States (VFW).  

Upon subsequent completion of the requested actions specified 
in the Board's July 2004 remand, the AMC continued the denial 
of the veteran's claim through a January 2006 supplemental 
statement of the case (SSOC) and returned this case to the 
Board for further appellate review.  The Board issued a 
decision on May 17, 2006, denying the claim on appeal.

The VFW, however, through subsequent correspondence requested 
that the claims file (c-file) be recalled and made available 
for a more thorough opportunity to present argumentation on 
the veteran's behalf.  So the Board has since vacated that 
decision under separate cover and is issuing this current 
remand to replace it.
And in this regard, the VFW's informal hearing presentation 
(IHP) was obtained and added to the claims file in July 2007 
for consideration.

Information in the recently obtained IHP indicates further 
evidentiary development of the claim is required before 
readjudicating it in another decision.  So this case is being 
REMANDED to the RO via the AMC in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


REMAND

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 
Vet. App. 128 (1997).

In this particular case at hand, there are several VA and 
private treatment providers who have diagnosed PTSD -- 
including, most recently, a physician at the Murfreesboro VA 
Medical Center (VAMC) in December 2005, and one or more 
psychiatrists prior to that.  Thus, there is competent 
evidence in support of a present diagnosis of the condition 
claimed.  Hence, the determinative issue is whether the 
current diagnosis of PTSD is attributable to an event (i.e., 
stressor) coincident with the veteran's military service.  To 
establish this requisite casual association with his military 
service, it must be shown, initially, that at least one of 
his claimed stressors actually occurred.  See 38 C.F.R. § 
3.304(f) (2006).

Since the veteran's alleged stressors do not involve combat, 
they must be independently corroborated by objective means 
(including, but not limited to, service records), and not 
based on his own unsubstantiated lay testimony.  See Cohen, 
10 Vet. App. at 146-47; Moreau v. Brown, 9 Vet. App. 389, 
394-95 (1996).  



The veteran has identified as a stressful incident in 
service, and the underlying basis of his claim for service 
connection for PTSD, an alleged sexual assault.  He says 
the incident occurred while he was in Vietnam between June 
1967 and June 1968, and that his military duty assignment was 
with the 327th Signal Corp, 36th Signal Battalion.  He claims 
he was invited to the going away party for an officer 
stationed there and became intoxicated at that event.  When 
he awoke, he was the only person left in the room along with 
that officer, and he was sexually assaulted.  According to 
the veteran, this officer then left the unit the following 
day.  Another alleged stressor in service is that during a 
temporary duty assignment while stationed in Vietnam as the 
driver for a Company Commander, the veteran drove through 
areas where a military conflict had taken place and observed 
the bodies of several people who had been killed.

Considering the objective evidence of record thus far that 
pertains to stressor verification, the RO has obtained the 
veteran's service medical records (SMRs), records from his 
service personnel file, and extensive reports of post-service 
hospitalization and outpatient treatment at VA facilities 
since January 2001.  The report of an earlier June 1985 VA 
medical examination to assess his mental health status, 
somewhat closer in proximity to when he was discharged 
from service, is also of record.  This evidence is in 
addition to his personal statements providing his account of 
these claimed events.  

Notably, in one of the VA outpatient treatment records from 
the Murfreesboro VAMC, dated in April 2004, a psychologist 
treating the veteran for PTSD indicated in his clinical 
summary that the veteran recently had been granted benefits 
by the Social Security Administration (SSA).  While this 
notation does not specify the precise basis of that award, 
insofar as whether it was at least partly predicated on a 
psychiatric disorder such as PTSD, this nonetheless remains a 
viable possibility.  And whereas the SSA's administrative 
decision and supporting medical 


records are more likely to involve primarily post-service 
diagnosis and treatment, they nevertheless also could provide 
significant history to facilitate stressor development.  So 
these additional records should be obtained before 
readjudicating the claim.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  See also 38 C.F.R. § 3.159(c)(2) (2006). 

The veteran also needs to receive notice concerning the 
special evidentiary development procedures and nuances for a 
claim, as here, that is based on a personal (sexual) 
assault.  According to 38 C.F.R. § 3.304(f)(3), evidence 
from sources other than his service records may corroborate 
the claimed assault -- including records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, physicians, and other 
sources.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found 
in these sources.  See 67 Fed Reg. 10,330-10,332 (March 7, 
2002) (later codified at 38 C.F.R. § 3.304(f)(3)).

Records show the veteran has already received (and 
completed) a July 2004 PTSD stressor questionnaire, which 
included a substantial portion of this essential 
information.  The prior September 2003 statement of the case 
(SOC) also had included citation to the relevant regulation, 
though admittedly that was not a prominent part of that 
notice document.  As the veteran's representative stated in 
the July 2007 IHP, more direct notice of section 3.304(f)(3) 
might be of assistance to the veteran in developing this 
basis of his claim.  Thus, on remand of this case to the RO 
(AMC), an additional development letter specifically 
addressing this purported basis of entitlement should be 
sent to the veteran.  See Bradford v. Nicholson, 20 Vet. 
App. 200, 204-205 (2006), citing Patton v. West, 12 Vet. 
App. 272, 280 (1999).

Upon consideration of any additional supporting details from 
the veteran, the RO (AMC) should then contact the U. S. Army 
and Joint Services Records Research Center (JSRRC) if 
necessary to obtain any available relevant unit history 
information concerning his stressors (primarily, that 
incident for which objective documentation might be 
available, involving a temporary duty assignment while in 
Vietnam as the driver for a Company Commander).

And following this requested development, if at least one 
claimed stressor is objectively confirmed, the veteran should 
then be scheduled for a VA psychiatric examination to 
determine whether he has PTSD as a result of the verified 
stressor(s).  The examination should address first whether he 
meets the medical criteria (under DSM-IV) for a diagnosis of 
PTSD -- and provided he does, the designated examiner should 
then offer an opinion as to whether this condition is 
causally linked to a confirmed stressor in service.  
See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2006) (VA will provide a medical examination 
or obtain a medical opinion based upon a review of the 
evidence of record if VA determines it is necessary to decide 
the claim).   

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.	Inform the veteran of the applicable 
procedures under 38 C.F.R. § 
3.304(f)(3) concerning a claim for PTSD 
on the basis of an alleged personal 
assault.  In this regard, notify him 
that evidence of behavior changes 
following the claimed incident in 
service, or incidents, is one type of 
relevant evidence that may support his 
claim (although not the only type of 
acceptable evidence).  

2.	Obtain all records concerning the 
veteran's outpatient treatment at the 
Murfreesboro VAMC since February 2005, 
and associate these records with the 
other evidence in his claims file for 
consideration.

3.	Also obtain all documents pertaining 
to the veteran's receipt of disability 
benefits from the SSA, and associate 
these documents with the other evidence 
in his claims file.  These records 
should include copies of any decision 
on his claim for disability benefits, 
as well as any medical records used to 
make the determination of entitlement 
to such benefits, any hearing 
transcripts, etc.

4.	Then undertake all appropriate action 
to assist with the independent 
corroboration of the veteran's claimed 
stressors, including if warranted a 
request for relevant unit history 
information from the JSRRC.

5.	Upon the completion of the above 
development, determine based on the 
complete evidence of record whether at 
least one alleged stressor has been 
objectively verified.  And to make this 
determination as it relates to the 
claimed sexual assault, an opinion 
should be obtained from a VA medical 
professional (a psychiatrist or other 
mental health care provider) after 
review of the claims file for the 
veteran's pertinent medical and other 
history.  If this designated clinician 
determines the record establishes the 
occurrence of a stressor or stressors, 
then he or she should then specify 
which stressor or stressors in service 
have been established by the record.  
In reaching this determination, all 
credibility questions raised by the 
evidence should be addressed.

6.	If at least one of the claimed 
stressors is objectively confirmed, 
schedule the veteran for a 
VA psychiatric examination to obtain a 
medical opinion indicating whether it 
is at least as likely as not 
(i.e., 50 percent or greater 
probability) he has PTSD due to the 
verified stressor(s).  In making this 
critical determination, only a stressor 
that has been independently verified is 
to be considered.  If PTSD is 
diagnosed, the examiner must indicate 
what specific stressor in service 
provided the basis for this diagnosis.  
If PTSD is not diagnosed, the examiner 
should explain why the veteran does not 
meet the DSM-IV criteria for this 
diagnosis.  To facilitate making these 
determinations, send the claims file to 
the examiner for a review of the 
veteran's pertinent medical and other 
history, including a complete copy of 
this remand.

7.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  Stegall v. West, 11 
Vet. App. 268 (1998).

8.	Then readjudicate the claim for 
service connection for PTSD in light of 
the additional evidence obtained.  If 
this claim is not granted to the 
veteran's satisfaction, prepare another 
SSOC and send it to him and his 
representative.  Give them time to 
respond before returning the file to 
the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  



The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).






______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

